TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                       NO. 03-15-00205-CV



                                  Carlos A. Gonzalez, Appellant

                                                  v.

                                     Brooke Randel, Appellee




            FROM THE COUNTY COURT OF LAW NO. 2 OF TRAVIS COUNTY
         NO. C-1-CV-13-010603, HONORABLE TODD T. WONG, JUDGE PRESIDING



                             MEMORANDUM OPINION


               Appellant filed a notice of appeal on April 3, 2015, of an order granting a court

reporter’s objections, motion to quash, and motion for protective order concerning a subpoena that

was served on the court reporter by appellant. The subpoena purports to require the court reporter

to release audiotapes of a pre-trial hearing in an unrelated case.

               On April 13, 2015, the Clerk of this Court requested a response from appellant by

April 23, 2015. The Clerk advised appellant that he must inform this Court of the basis on which

jurisdiction exists or that this Court would dismiss this appeal for want of jurisdiction. See Tex. R.

App. P. 42.3(a). Appellant filed a response, but he failed to show how this Court has appellate

jurisdiction over this appeal. See Tex. Civ. Prac. & Rem. Code §§ 51.012 (addressing appeals from

final judgments), .014 (addressing appeals of interlocutory orders); Lehmann v. Har-Con Corp.,
39 S.W.3d 191, 200 (Tex. 2001) (noting that generally appeal may be taken only from final

judgments). Thus, we dismiss the appeal for want of jurisdiction. See Tex. R. App. P. 42.3(a).




                                            __________________________________________

                                            Melissa Goodwin, Justice

Before Chief Justice Rose, Justices Goodwin and Field

Dismissed for Want of Jurisdiction

Filed: April 29, 2015




                                               2